PER CURIAM.
We affirm the trial court’s order granting a new trial to appellee, John Crane-Houdaille, Inc., and denying that appellee’s renewed motion for a directed verdict on the issue of liability. While we may not agree with all of the reasons given by the trial court, we conclude that no abuse of discretion has been shown in the grant of a new trial. Baptist Memorial Hospital v. Bell, 384 So.2d 145 (Fla.1980). In particular, we believe the trial court was entitled to consider its failure to give an instruction on the need for a unanimous verdict, in conjunction with the jury’s subsequent confusion on this issue as a basis for the grant of a new trial. In addition, we believe the court could consider its limitation of final arguments, individually, and in combination with the jury issue, as a basis for determining that the ends of justice required a new trial. And, while we are affirming the denial of a directed verdict, we note that this issue was very close, a factor also indirectly supporting the grant of a new trial.
ANSTEAD, STONE and WARNER, JJ., concur.